FILED
3/23/2015 11:30:38 AM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Consuelo Gomez


                                                 CAUSE NO. 2010-CI-02326

             RONALD MENSCH                                     §                IN THE DISTRICT COURT
                                                                                           FILED IN
                                                               §                    4th COURT OF APPEALS
             VS.                                               §                      SAN ANTONIO,
                                                                                73RD JUDICIAL        TEXAS
                                                                                                DISTRICT
                                                               §                    03/23/2015 2:37:02 PM
             STATE FARM FIRE & CASUALTY                        §                        KEITH E. HOTTLE
             COMPANY                                           §                             Clerk TEXAS
                                                                                 BEXAR COUNTY,

                                           PLAINTIFFS’ NOTICE OF APPEAL

                     TO THE HONORABLE JUDGE OF SAID COURT:

                     Comes now Plaintiff RONALD MENSCH, and gives notice of their intent to appeal the

             judgment in this case.

                     1.       RONALD MENSCH is Appellant, STATE FARM FIRE & CASUALTY

             COMPANY is Appellee.

                     2.       This appeal is made as the trial court granted judgment in favor of STATE FARM

             FIRE & CASUALTY COMPANY and against RONALD MENSCH on March 5, 2015.

                     3.       The notice of appeal is due on April 6, 2015.

                     4.       Plaintiff RONALD MENSCH desires to appeal from this judgment to the Fourth

             Court of Appeals, San Antonio, Texas.




                                                                                                 Page 1 of 3
Respectfully submitted,

Law Offices of Miller & Bicklein
8207 Callaghan Road, Suite 250
San Antonio, Texas 78201
210-366-2400
210-366-4791 fax




By   /s/ MARK A. CEVALLOS
       Kevin B. Miller
       kevin@mblaw.org
       State Bar No. 14094500

       Mark A. Cevallos
       mark@mblaw.org
       State Bar No. 24038810

       Attorneys for Plaintiff




                                   Page 2 of 3
                                     Certificate of Service

       By my signature below I hereby certify that a true and correct copy of the forgoing
instrument was served pursuant to TRCP 21a on the 23rd day of March, 2015 upon:

Jana Richard
Lindow Stephens Treat LLP
700 N. St. Mary’s St., Suite 1700
San Antonio, Texas 78205
(210) 227-2200
(210) 227-4602 fax
mlindow@lstlaw.com
jrichard@lstlaw.com

Attorneys for Defendant
State Farm




                                                     /s/ MARK A. CEVALLOS
                                                    Mark A. Cevallos




                                                                                     Page 3 of 3